DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The newly added FIG. 19 in the drawings was received on January 27, 2021.  This drawing is disapproved because each step in the flow chart is not supported by the original disclosure.  To be more specific, the step (1910) of “mapping a plurality of split beam antennas to baseband antenna ports to equalize reference signal coverage between the baseband antenna ports”, as recited in claims 2, 8 & 14, is not supported by the original disclosure.  The original disclosure only recites the mapping of a plurality of split beams to baseband antenna ports (see paragraphs [0006] & [0055]).  Furthermore, the step (1920) of “transmitting one or more signals in accordance with the mapping between the plurality of split beam antennas and the baseband antenna ports”, as recited in claims 2, 8 & 14, cannot be found of support in any part of the original disclosure.  
 	In addition, the claimed steps of “generating a widebeam from a subset of the plurality of split beam antennas” and “transmitting a signal over the widebeam” as recited in claims 3, 9 & 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  To be more specific, it is the generation of a pair of split beams and generation of widebeams covering each sector of multi-sector system and prompting usage of pairs of split beams and port mapping and widebeams were shown in the original drawings (see Fig. 9).

Specification
The abstract of the disclosure is objected to because it does not correspond to the invention as currently claimed.  Correction is required.  See MPEP § 608.01(b).
The amendment filed January 27, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
 	The newly added paragraphs [0035.1] and [0082.1] in the specification has introduced new matter.  To be more specific, the step 1910 “mapping a plurality of split beam antennas to baseband antenna ports to equalize reference signal coverage between the baseband antenna split beams to baseband antenna ports (see paragraphs [0006] & [0055]).  Furthermore, the step 1920 of “transmitting one or more signals in accordance with the mapping between the plurality of split beam antennas and the baseband antenna ports”, as recited in claims 2, 8 & 14, cannot be found of support in any part of the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claimed subject matter of steps/operations of “generating a widebeam from a subset of the plurality of split beam antennas” and “transmitting a signal over the widebeam” as recited in claims 3, 9 & 15, does not have support of proper antecedent basis from the original specification.  To be more specific, only the generation of a pair of split beams and generation of widebeams covering each sector of multi-sector system and prompting usage of pairs of split beams and port mapping and widebeams were described in the original specification (see paragraph [0068]).
Claim Rejections - 35 USC § 112
Claims 2-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
 	The claimed features of steps/operations of “mapping a plurality of split beam antennas to baseband antenna ports to equalize reference signal coverage between the baseband antenna ports” and “transmitting one or more signals in accordance with the mapping between the plurality of split beam antennas and the baseband antenna ports” as recited in claims 2, 8 & 14, steps/operations of “generating a widebeam from a subset of the plurality of split beam antennas” and “transmitting a signal over the widebeam” as recited in claims 3, 9 & 15, each contains subject matter which was not described in the specification, as originally filed.
 	To be more specific, only the generation of a pair of split beams and generation of widebeams covering each sector of multi-sector system and prompting usage of pairs of split beams and port mapping and widebeams were described in the original specification (see paragraph [0068] and FIG. 9).
 	The applicant is to be noted that for examination purpose, the term “split beam antennas” will be interpreted/treated as “split beams” as originally recited throughout the entire claim set.
 	Claims 4-7, 10-13, 16-19 are rejected for depending on claims 2, 8 and 14, respectively.
Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 2, lines 1-2, it is confusing and ambiguous for reciting “A method for configuring a 3-sector communications system” in the preamble, without reciting anything related to the 3-sector communications system in the body of the claim.  Line 5, it is also 
 	In claim 3, line 2, it is confusing and ambiguous for reciting “generating a widebeam from a subset of the plurality of split beam antennas” since it is unclear as to what the subset of the plurality of split beam antennas is consisted of.  Line 3, , it is also confusing and ambiguous for reciting “transmitting a signal over the widebeam” since it is unclear as to how this signal is related to the one or more signals recited in claim 2, line 9.
 	Claims 4-7 are rejected for depending on claim 1.
 	Claims 8-13 are rejected for same reasons as claims 2-7, except each claim is in an apparatus (i.e. eNB) claim format.
 	Claims 14-19 are also rejected for same reasons as claims 2-7, except each claim is in a non-transitory computer-readable storage medium (CRM) claim format. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8, 10, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. in Patent No. US 8,928,528 B2, hereinafter referred to as Harel, in view of Peterson et al. in Patent No. US 9,544,036 B2, hereinafter referred to as Peterson, and Ylitalo in Pub. No. US 2011/0255434 A1, and further in view of Haskell et al. in Pub. No. US 2008/0293451 A1 (of record), hereinafter referred to as Haskell.
 	Referring to claim 2, Harel discloses a method for configuring a 3-sector wireless communications system (col. 3, lines 7-11), the method comprising: generating a plurality of split beams covering a first sector of the 3-sector communications system and transmitting one or more signals over one or more of the plurality of split beams (col. 1, lines 49-59, col. 4, lines 15-25).
 	Harel differs from the claim, it does not disclose the features of: mapping the plurality of split beams to baseband antenna ports to equalize reference signal coverage between the baseband antenna ports and transmitting one or more signals over one or more of the plurality of split beams in accordance with the mapping between the plurality of split beams and the baseband antenna ports, which are well known in the art and commonly applied in wireless communications field for conventional beam forming for reference signals and signal transmission using an antenna arrangement.

 	It would have been obvious to one of ordinary skill in the art to modify the method of Harel to include both features from Peterson and Ylitalo to provide conventional beam forming for reference signals and signal transmission using an antenna arrangement that comprises baseband antenna ports to further enhance the system capability and performance.
 	Harel in view of Peterson and Ylitalo still fail to disclose the feature of providing each of the plurality of split beam antennas having at least a low-tilt angle and a high-tilt angle for generating split- beam transmission signal(s), which is also well known in the art and commonly applied in wireless communications field for providing any desired specific tilt angels for generating conventional split-beam transmission signal(s).  Haskell, for example, also from the similar field of endeavor, teaches such well known feature (paragraphs [0097]-[0098]) similar to the claimed feature.
 	Referring to claim 4, Harel in view of Peterson, Ylitalo and Haskell disclose that at least a portion of the mapping is implemented in a radio frequency (RF) domain after a power amplifier to direct power to a particular split beam (col. 4, lines 15-25, col. 7, lines 27-34 in Harel, paragraph [0033] in Ylitalo).

 	Referring to claims 8, 10 and 11, claims 8, 10 and 11 are rejected for same reasons as claims 2, 4 and 5, except each claim is in an apparatus (i.e. eNB) claim format (Fig. 8 in Harel, col. 3, lines 13-15, col. 6, lines 8-12 and Fig. 5 in Peterson).
 	Referring to claims 14, 16 and 17, claims 14, 16 and 17 are rejected for same reasons as claims 2, 4 and 5, except each claim is in a non-transitory computer-readable storage medium (CRM) claim format (col. 10, lines 6-34 in Harel, col. 3, lines 19-27 in Peterson).
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Peterson, Ylitalo and Haskell, as applied to claims 2, 8 and 14 above, and further in view of Eriksson et al. in Patent No. US 9,154,968 B2, hereinafter referred to as Eriksson.
 	Referring to claim 3, Harel in view of Peterson, Ylitalo and Haskell fail to disclose the further step of: generating a widebeam from a subset of the plurality of split beams; and transmitting a signal over the widebeam, which is also considered well known and commonly adopted by one of ordinary skill in the art to implement to provide conventional radio coverage in beam forming radio communications network.  Eriksson, for example, also from the similar field of endeavor, teaches such conventional feature (col. 4, line 55 to col. 5, line 8).
 	Referring to claim 9, claim 9 is rejected for the same reason as claim 3, except claim 9 is in an apparatus (i.e. eNB) claim format (Fig. 8 in Harel, col. 3, lines 13-15, col. 6, lines 8-12 and Fig. 5 in Peterson).
.
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Peterson, Ylitalo and Haskell, as applied to claims 2, 8 and 14 above, and further in view of Achour et al. in Patent No. US 8,810,455 B2, hereinafter referred to as Achour.
 	Referring to claim 6, Harel in view of Peterson, Ylitalo and Haskell fail to disclose that at least a portion of the mapping is implemented in a digital domain, which is also considered well known and conventional.  Achour, for example, also from the similar field of endeavor, teaches such conventional feature (col. 10, lines 21-40).
 	Referring to claim 12, claim 12 is rejected for the same reason as claim 6, except claim 12 is in an apparatus (i.e. eNB) claim format (Fig. 8 in Harel, col. 3, lines 13-15, col. 6, lines 8-12 and Fig. 5 in Peterson).
 	Referring to claim 18, claim 18 is rejected for the same reason as claim 6, except claim 18 is in a non-transitory computer-readable storage medium (CRM) claim format (col. 10, lines 6-34 in Harel, col. 3, lines 19-27 in Peterson).
Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Peterson, Ylitalo and Haskell, as applied to claims 2, 8 and 14 above, and further in view of Reudink et al. in Patent No. US 6,198,435 B1, hereinafter referred to as Reudink.
 	Referring to claim 7, Harel in view of Peterson, Ylitalo and Haskell fail to disclose that the plurality of split beams consists of two split beams, which is also considered well known and conventional as designer’s choice.  Reudink, for example, also from the similar field of endeavor, teaches such conventional feature (FIGs. 3A-3C).

 	Referring to claim 19, claim 19 is rejected for the same reason as claim 7, except claim 19 is in a non-transitory computer-readable storage medium (CRM) claim format (col. 10, lines 6-34 in Harel, col. 3, lines 19-27 in Peterson).
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.  
 	In the remarks, the applicant argued that the newly added drawing (i.e. FIG. 19) and the newly added paragraphs [0035.1] and [0082.1] would overcome the objections to the drawings and specification.  The examiner respectfully disagrees since both of the newly added drawing (i.e. FIG. 19) and the newly added paragraphs [0035.1] and [0082.1] have introduced “new matter” as indicated in paragraphs 2 and 4 of this office action.
 	The applicant further argued that the support of “mapping a plurality of split beam antennas to baseband antenna ports to equalize reference signal coverage between the baseband antenna ports” can be found in paragraph [0055], and “transmitting one or more signals in accordance with the mapping between the plurality of split beam antennas and the baseband antenna ports” can be found in paragraph [0007].  The examiner again respectfully disagrees since in paragraphs [0006] & [0055], both recite the mapping of a plurality of split beams to baseband antenna ports, not the split beam antennas, and both paragraphs [0005] & [0007] are directed to “producing a plurality of split beams for multi-user multiple-input multiple output .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Wastberg is additionally cited to show conventional split-beam antenna aperture similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465